         Case 3:17-cv-00421-BAJ-EWD             Document 72        08/18/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

    ELROY DOUCET                                                               CIVIL ACTION


    VERSUS


    R. & R. BOATS, INC.                                             NO.: 17-00421-BAJ-EWD



                                   RULING AND ORDER

        Before the Court is Defendant R. & R. Boats’ Motion for Partial Summary

Judgment (Doc. 52). The motion is opposed by Plaintiff Elroy Doucet (Doc. 55) and

Intervenor Plaintiff American Longshore Mutual Association, Inc (Doc. 53). 1 For the

reasons stated below, the Motion is DENIED.


     I. BACKGROUND

        On December 24, 2015, while being transported to an offshore jobsite in the

Gulf of Mexico aboard the M/V LANDON JAMES, a vessel owned and operated by

R. & R. Boats, Plaintiff suffered a fall causing damages to his back, neck, and

shoulder. (Doc. 1, at ¶ 8). In his Complaint, Plaintiff alleges that he fell due to rough

sea conditions that were unreasonably dangerous to traverse. (Id. at ¶ 7). He contends

that his injuries were caused solely by the negligence of R. & R. Boats, who pressed

onward in the rough sea. (Id. at ¶ 10). Among other damages, Plaintiff seeks to



1 Defendant argued in its Reply (Doc. 62) that Intervenor Plaintiff improperly asserted a new claim in
its Opposition. (Doc. 62, at p. 1). The Court will address that argument in a separate ruling, as
Defendant subsequently filed a Motion in Limine to Strike ALMA’s New Claim (Doc. 59).
          Case 3:17-cv-00421-BAJ-EWD          Document 72      08/18/20 Page 2 of 6




recover for “loss of wages and/or loss of earning capacity; past, present and future.”

(Id. at ¶ 12).

         Invoking the doctrine of judicial estoppel, Defendant seeks partial summary

judgment in its favor, dismissing Plaintiff’s claims to recover economic damages for

loss of wages, past or present, loss of earnings capacity, and employer-provided

benefits. (Doc. 52, at p. 2). The Court notes that Plaintiff did not file an opposing

statement of material facts in response to Defendant’s Statement of Uncontested

Facts (Doc. 52–1), as required by Local Rule 56(c). 2 Accordingly, the Court adopts

Defendant’s Statement of Uncontested facts.

         After Plaintiff’s initial deposition on June 8, 2018, Defendant received

additional medical records from the Department of Veterans Affairs (“VA”) detailing

military-related disability claims awarded to Plaintiff. (Doc. 37–2, at p. 3–4).

Following the receipt of this discovery, Defendant filed a Motion for Leave to Re-Open

the Deposition of Plaintiff (Doc. 37), which the United States Magistrate Judge

granted. See (Doc. 51). During the follow-up deposition on October 18, 2019,

Defendant confirmed that Plaintiff had been awarded full 100% military-related

disability by the VA on account of conditions resulting from his exposure to Agent

Orange during his wartime service in Vietnam. (Doc. 52–2).




2   Local Rule 56 (c) requires a party opposing a motion for summary judgment to submit a
separate, short, and concise statement of material facts. The opposing statement shall
admit, deny or qualify the facts asserted in the motion.
                                               2
          Case 3:17-cv-00421-BAJ-EWD       Document 72    08/18/20 Page 3 of 6




   II.      LEGAL STANDARD

         Summary judgment is proper if Defendant shows that there is no genuine

dispute as to Plaintiff’s claims for economic damages by application of the doctrine of

judicial estoppel, and that it is entitled to judgment as a matter of law. FED. R. CIV.

P. 56(a). In deciding whether Defendant has made that showing, the Court views

facts and draws reasonable inferences in Plaintiff’s favor. Midwest Feeders, Inc. v.

Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).

   III.     DISCUSSION

         At the core of its argument, Defendant posits that it is “abundantly clear that

the Plaintiff has advanced inconsistent positions to two different tribunals—this

Court and the VA—as to the cause of his disabilities.” (Doc. 52–2 at p. 3). As a result

of Plaintiff’s total disability rating under the VA schedule system, Defendant argues

the Court should not consider any claims for separate disability resulting from the

injuries alleged in this action.

         Judicial estoppel is “a common law doctrine by which a party who has assumed

one position in his pleadings may be estopped from assuming an inconsistent

position.” In re Coastal Plains, Inc., 179 F.3d 197, 205 (5th Cir. 1999), citing Brandon

v. Interfirst Corp., 858 F.2d 266, 268 (5th Cir.1988). The doctrine should be applied if

“(1) the position of the party against which estoppel is sought is plainly inconsistent

with its prior legal position; (2) the party against which estoppel is sought convinced

a court to accept the prior position; and (3) the party did not act inadvertently.”

Jethroe v. Omnova Sols., Inc., 412 F.3d 598, 600 (5th Cir. 2005).



                                            3
          Case 3:17-cv-00421-BAJ-EWD      Document 72     08/18/20 Page 4 of 6




      Here, Defendant has not demonstrated that Plaintiff’s representations to the

VA and subsequent disability award under the VA schedules is “plainly inconsistent”

with his position that the injury at issue disabled him. Under 38 U.S.C. § 1155,

pursuant to which Plaintiff received his 100% disability award, ratings are based on

“average impairments of earning capacity resulting from such injuries in civil

occupations.” 38 U.S.C. § 1155. This hypothetical average approach can be contrasted

against the alternative Total Disability Individual Unemployability (“TDIU”)

disability rating available to veterans. “Unlike the regular disability rating schedule,

which is based on the average work-related impairment caused by a disability,

‘entitlement to TDIU is based on an individual’s particular circumstances.’” Bendell

v. Shinseki, No. 13-0297, 2014 WL 2693859, at *2 (Vet. App. Jan. 23, 2014). A total

disability rating for TDIU requires a determination that the applicant is unable to

secure and follow a substantially gainful occupation. Painter v. Wilkie, No. 18-2179,

2019 WL 3786557, at *3 (Vet. App. Aug. 13, 2019). No such requirement exists under

§ 1155.


      The unique requirements of the VA’s definition of “disability” as compared to

other definitions is further demonstrated by comparison to other areas of law. For

example, the United States Court of Appeals for the Federal Circuit has found that

disability compensation under the VA schedule does not preclude recovery under the

Federal Tort Claims Act. Seymour v. Principi, 245 F.3d 1377, 1380–81 (Fed. Cir.

2001), citing United States v. Brown, 348 U.S. 110, 113 (1954). Other courts within

this Circuit have found that the VA ratings are “assessed pursuant to a standard


                                           4
       Case 3:17-cv-00421-BAJ-EWD          Document 72     08/18/20 Page 5 of 6




entirely different from that imposed by the Rehabilitation Act (which incorporates

the ADA standards).” Mosley v. Potter, No. CIV. A. H-08-484, 2009 WL 3672830, at

*4 (S.D. Tex. Nov. 2, 2009). It likewise found that VA disability determinations have

no collateral estoppel or res judicata effects in Social Security Disability cases because

the programs hold different concepts of disability. Tietze v. Richardson, 342 F. Supp.

610, 614 (S.D. Tex. 1972). As such, Defendant has not established that Plaintiff’s

disability award under one legal framework is “plainly inconsistent” with claims of

disability under a wholly separate standard requiring a different analysis.


      Lastly, Defendant offers a second argument to preclude Plaintiff’s disability

recovery. During his second deposition, Plaintiff testified “I don’t feel I was disabled

due to the back injury now anyway. I was [] hurting after the accident, but now my

back injury and shoulder injury is gone.” (Doc. 52–3, at p. 94). Defendant argues that

this amounts to unequivocal testimony that Plaintiff’s disabilities were not caused by

the accident forming the basis for this litigation. (Doc. 52–2, at p. 18). However, this

deposition occurred nearly four years after the accident at issue. Even if the injury

abated over time, the testimony does not prove, as a matter of law, that Plaintiff had

no disability claims following the 2015 accident.




                                            5
        Case 3:17-cv-00421-BAJ-EWD   Document 72    08/18/20 Page 6 of 6




  IV.      CONCLUSION

        Accordingly,

        IT IS ORDERED that Defendant’s Motion for Partial Summary

Judgment (Doc. 52) is DENIED.


                           Baton Rouge, Louisiana, this 18th day of August, 2020



                                     ______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                      6
